The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicants’ amendments/remarks received January 12, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 8-21 are canceled.  Claim 7 is withdrawn.  Claims 1-6, 22-23, 24-30, to the elected subject matter adipate pathway (claim 1(B)), MMP comprising EM9, EM3, EM4, EM5, and optionally EM8, ethanol (claim 4), FAP of claim 5(A)(i), PEP carboxylase (EFR16A) or PEP carboxykinase (EFR16B) (claim 22(i)), a formate reductase (EFR1) (claim 23(i)(1)), are under consideration.

Priority:  The instant application is a 371 filing of the 371 national stage application of international application Serial No. PCT/US2013/075287 filed December 16, 2013, which claims the benefit of U.S. Provisional Applications 61/766,620 filed February 19, 2013, and 61/738,306 filed December 17, 2012, as requested in the declaration.

Objections and/or Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6(a) recites said at least one exogenous nucleic acid is a heterologous nucleic acid.  The claim is dependent on claim 1.  It is unclear if the “said at least one exogenous nucleic acid” is referring to the exogenous nucleic acids encoding the MMPEs of claim 1.  Further clarification and/or correction is requested.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10563180 (‘180) (previously Application No. 15/027169).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below.
Claim 1 (claims 2-5 dependent therefrom) of the ‘180 patent is drawn to “An engineered cell either (a) expressing a non-natural NAD+-dependent alcohol dehydrogenase ... conversion of methanol or ethanol to formaldehyde or acetaldehyde”; meeting the limitation of methanol dehydrogenase of the instant claims; wherein the cell further comprises a metabolic pathway (see claim 2) which produces “a diol, 1,4-butanediol, 1,3-butanediol, butadiene, succinate, adipate, HMDA, 6-aminocaproic acid (6ACA), or an intermediate compound thereof (see claim 5) meeting pathways of instant claim 1(B); wherein expression of the non-natural alcohol dehydrogenase provides an increased amount of reducing equivalents for an increase in a target product and/or for increased fixation of carbon from the formaldehyde into a target product (see claim 3).
The engineered cell of claim 1 further comprising (a) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a), a formate dehydrogenase (EM8), a formaldehyde activating enzyme (EM10), a formaldehyde dehydrogenase (EM11), a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13), a S-formylglutathione hydrolase (EM14), a formate hydrogen lyase (EM15), and a hydrogenase (EM16) (see claim 6); anticipating instant claims 1, 3.
The term "non-naturally occurring" includes genetic alteration which includes heterologous gene(s) (see page 5 lines 7-15); thus, anticipating instant claim 4.
The specification also suggest the embodiment to “further comprises a formaldehyde assimilation pathway (FAP) that utilizes formaldehyde, e.g., obtained from the oxidation of methanol, in the formation of intermediates of certain central metabolic pathways that can be used, for example, in the formation of biomass.  In certain embodiments, the organism further comprises a FAP, wherein said organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass.  In one embodiment, the FAPE is expressed in a sufficient amount to produce an intermediate of glycolysis.  In another embodiment, the FAPE is expressed in a sufficient amount to produce an intermediate of a metabolic pathway that can be used in the formation of biomass.  In some of the embodiments, the FAP comprises a hexulose-6-phosphate (H6P) synthase (EF1), a 6-phospho-3-hexuloisomerase (EF2), a dihydroxyacetone (DHA) synthase (EF3) or a DHA kinase (EF4).  In one embodiment, the FAP comprises an EF1 and an EF2. In one embodiment, the intermediate is a H6P, a fructose-6-phosphate (F6P), or a combination thereof. In other embodiments, the FAP comprises an EF3 or an EF4.  In one embodiment, the intermediate is a DHA, a DHA phosphate, or a combination thereof. In certain embodiments, the organism comprises two exogenous nucleic acids, each encoding a FAPE." (page 30, lines 2-19); thus, instant claim 5 is obvious over the claims of the ‘180 patent.
The specification suggest that microbial host cell includes bacteria, yeast and fungi (see col. 16 lines 9-16); thus, instant claim 6 is obvious over the claims of the ‘180 patent.
The engineered cell of claim 1 further comprising (a) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a), a formate dehydrogenase (EM8; instant EM8 or EFR15 in claim 23), a formaldehyde activating enzyme (EM10. instant EM10), a formaldehyde dehydrogenase (EM11, instant EM11), a S-(hydroxymethyl)glutathione synthase (EM12, instant EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13, instant EM13), a S-formylglutathione hydrolase (EM14. instant EM14), a formate hydrogen lyase (EM15, instant EM15), and a hydrogenase (EM16, instant EM16); (b) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4-hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), a 1,4-butanediol dehydrogenase (EB8); a succinate reductase (EB9), a succinyl-CoA reductase (alcohol forming) (EB10), 4-hydroxybutyryl-CoA transferase (EB11), a 4-hydroxybutyryl-CoA synthetase (EB12), a 4-HB reductase (EB13), and a 4-hydroxybutyryl-CoA reductase (alcohol forming) (EB15), a succinyl-CoA transferase (EB1; instant EFR20E), and a succinyl-CoA synthetase (EB2A; instant EFR20C), or both (a) and (b); wherein these genes are exogenous (e.g., heterologous) in view of the specification disclosing that additional metabolic pathway transgene(s) (col. 2 lines 58-65); anticipating instant claims 22 and 23; thus, claims 22-23 are obvious over the claims of the ‘180 patent.

Claims 1-6, 22-23, 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 14/436,722 (filed on 4/17/2015; USPAP 2016/0083752, priority to provisional applications 61717001 filed on 10/22/2012 and 61766642 filed on 2/9/2013) as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017).
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons below.
Claim 1 (Claims 2-7 dependent therefrom) of copending Application No. 14/436,722 is drawn to a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a MMP enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol or metabolize methanol as a carbon source for biosynthesis of succinate, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9) from bacteria; (ii) an EM9 from bacteria and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2); and (b) a succinate pathway (SucP); and (c) a formaldehyde assimilation pathway (FAP), wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a FAP enzyme expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, wherein said FAP enzyme comprises: (i) a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase; or (ii) a dihydroxyacetone synthase or a dihydroxyacetone kinase.  Instant claim 1(B) is also broad to includes enzyme(s) belongs to a succinate pathway in view of dependent claim 22 which describes “wherein said AdiP, 6-ACAP, HMDAP or CapP further comprises” “(v) a fumarase (EFR20A), fumarate reductase (EFR20B), succinyl-CoA synthetase (EFR20C), succinyl-CoA ligase (EFR20D), or succinyl-CoA transferase (EFR20E)”.  
Claim 3 of copending Application No. 14/436,722 is drawn to having MMP comprising (i) an EM9 from bacteria, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (ii) an EM9 from bacteria, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (iii) an EM9 from bacteria and a formaldehyde dehydrogenase (EM11); (iv) an EM9 from bacteria, a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (v) an EM9 from bacteria, an EM 13 and an EM 14; (vi) an EM9 from bacteria, an EM10, an EM3, an EM4 and an EM5; or (vii) an EM9 from bacteria, an EM10, an EM3, an EM4 and an EM6; or (viii) an EM1, an EM2, an EM3, an EM4, and an EM5; or (ix) an EM1, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said non-naturally occurring microbial organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMP enzyme; anticipating instant claims 1, 3 and 4, and rendering instant claims 24-30 obvious.
Claim 4 of copending Application No. 14/436,722 is drawn to NNOMO “further comprises ... (b) one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels”; anticipating instant claim 4.
Claim 5 of copending Application No. 14/436,722 is drawn to NNOMO further comprising “a) the intermediate of glycolysis or a metabolic pathway that can be used in the formation of biomass comprises: optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or b) the non-naturally occurring microbial organism optionally comprises two exogenous nucleic acids, each encoding a FAPE”; thus, anticipating the limitations of FAP enzyme(s) and its FAP pathway(s) in instant claim 5.
Claim 6 of copending Application No. 14/436,722 is drawn to NNOMO wherein “(a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; and/or (c) said non-naturally microbial organism is a species of bacteria, yeast, or fungus.”; anticipating instant claim 6.
Claim 7 of copending Application No. 14/436,722 is drawn to NNOMO which “comprises at least one nucleic acid encoding a SucP enzyme (SucPE) expressed in a sufficient amount to produce succinate, wherein said SucP comprises: (a)(i) a phosphoenolpyruvate (PEP) carboxylase (ES1A) or a PEP carboxykinase (ES1B); (ii) a malate dehydrogenase (ES3); (iii) a fumarase (ES5); and (iv) a fumarate reductase (ES6); anticipating instant claim 23.
Claim 2 of copending Application No. 14/436,722 is drawn to NNOMO wherein “(h) the microbial organism having increased succinate production is generated by introducing an exogenous nucleic acid encoding an enzyme or protein that increases production of succinate; wherein optionally the nucleic add encoding a malic enzyme B, a fumarate hydratase C, a formate dehydrogenase D, PEP carboxykinase, pyruvate carboxylase, or a formate dehydrogenase E” wherein said formate dehydrogenase is a synonym of formate oxidoreductase as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017); anticipating a formate reductase in instant claim 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10150976 (filed on 12/16/2013; priority to identical provisional applications as instant applications; USPAP 2014/0329916) as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below.
Claim 1 (Claims 2-18 dependent therefrom) of U.S. Patent No. 10150976 is drawn to a non-naturally occurring microbial organism comprising:
 a methanol metabolic pathway, wherein said non-naturally occurring microbial
organism comprises at least two exogenous nucleic acids encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said methanol metabolic pathway comprises:
(i) a methanol methyltransferase and a methylenetetrahydrofolate reductase;
(ii) a methanol dehydrogenase; or
(iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and
one of:
(i) an adipate pathway comprising at least one exogenous nucleic acid encoding one
or more adipate pathway enzymes 2A, 2B, 2C, 2D and 2L expressed in a sufficient amount to produce adipate;
(ii)    a 6-aminocaproate pathway comprising at least one exogenous nucleic acid encoding one or more 6-aminocaproate pathway enzymes 2A, 2B, 2C, 2D, 2E and 2F expressed in a sufficient amount to produce 6-aminocaproate,
(iii)    a hexamethylenediamine pathway comprising at least one exogenous nucleic acid encoding one or more hexamethylenediamine pathway enzymes 2A, 2B, 2C, 2D, 2E, 2F, 2G, 2J, and 2K expressed in a sufficient amount to produce hexamethylenediamine; or
(iv)    a caprolactam pathway comprising at least one exogenous nucleic acid encoding one or more caprolactam pathway enzymes 2A, 2B, 2C, 2D, 2E, 2F, and 2G and 2I, or 2H expressed in a sufficient amount to produce caprolactam.
wherein:
2A is a 3-oxoadipyl-CoA thiolase that enzymatically converts succinyl-CoA or Acetyl-CoA to 3-oxoadipyl-CoA;
2B is a 3-oxoadipvl-CoA reductase that enzymatically converts 3-oxoadipyl-CoA to 3-hydroxyadipvl-CoA;
2C is a 3-hydroxvadipyl-CoA dehydratase that enzymatically converts 3-hydroxyadipyl-CoA to 5-carboxv-2-pentenoyl-CoA;
2D is a 5-carboxy-2-pentenovl-CoA reductase that enzymatically converts 5-carboxy-2-pentenovl-CoA to adipyl-CoA;
2E is an adipyl-CoA reductase (aldehyde forming) that enzymatically converts adipyl-CoA to adipate semialdehyde;
2F is a 6-aminocaproate transaminase or a 6-aminocaproate dehydrogenase that enzymatically converts adipate semialdehyde to 6-aminocaproate;
2G is a 6-aminocaproyl-CoA/acyl-CoA transferase or a 6-aminocaproyl-CoA synthase that enzymatically converts 6-aminocaproate to 6-aminocaproyl-CoA;
2H is an amidohydrolase that enzymatically converts 6-aminocaproate to caprolactam;
2I reflects spontaneous cyclization;
2J is a 6-aminocaproyl-CoA reductase (aldehyde forming) that enzymatically converts 6-aminocaproyl-CoA to 6-aminocaproate semialdehyde;
2K is a HMD A transaminase or a HMD A dehydrogenase that enzymatically converts 6-aminocaproate semialdehyde to hexamethylenediamine; and
2L is an adipyl-CoA hydrolase, an adipyl-CoA ligase, an adipyl-CoA transferase or a phosphotransadipylase/adipate kinase that enzymatically converts adipyl-CoA to adipate; thus, anticipating instant claims 1, 2, and 4.
Claims 2(i) to 2(ix) of U.S. Patent No. 10150976 recite various combinations of  methanol metabolic pathway enzymes, thereby, meeting the limitations of instant claims 1, claim 3(iii), 24-30.
Claims 15-16 of U.S. Patent No. 10150976 recites “The non-naturally occurring microbial organism of claim 1, wherein the non-naturally occurring microbial organism comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said non-naturally occurring microbial organism, and wherein said one or more gene disruptions confers increased production of adipate, 6-aminocaproate, hexamethylenediamine or caprolactam in said microbial organism.” and “wherein the one or more endogenous enzymes involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels.”, respectively, which anticipate instant claim 4.
Claim 4 of U.S. Patent No. 10150976 recites “further comprising a formaldehyde assimilation pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein the formaldehyde assimilation pathway comprises: (i) said formaldehyde assimilation pathway comprises a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase”; anticipating instant claim 5(i).
Claim 5 of U.S. Patent No. 10150976 recites wherein ... said non-naturally occurring microbial organism is a species of bacteria”; anticipating instant claim 6.
Claim 18 is drawn to the microbe of claim 2, “wherein the methanol metabolic pathway optionally further comprises (i) a formate dehydrogenase” also known as formate oxidoreductase; anticipating instant claim 23.  Claim 2 of U.S. Patent No. 10150976 is also drawn to “The non-naturally occurring microbial organism of claim 1... comprises... formyltetrahydrofolate synthetase”; anticipating instant claim 23.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9657316 (‘316) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘316 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 2(iv) to 2(xii), of the ‘316 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘316 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) of the ‘316 patent recites a 1,4-butanediol (BDO) pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including BDO, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the BDO pathway recited in claim 1(B) of the ‘361 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘316 patent claims utilize methanol and pathways for producing other compounds besides BDO were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 3-14 of the ‘316 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘316 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10626422 (‘422) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘422 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(a), 2(a) to 2(c), of the ‘422 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘422 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(c) of the ‘422 patent recites a BDO pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including BDO, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the BDO pathway recited in claim 1(c) of the ‘422 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘422 patent claims utilize methanol and pathways for producing other compounds besides BDO were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 3-6 of the ‘422 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘422 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9346902 (‘902) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘902 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 2(i) to 2(vii), of the ‘902 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘902 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) of the ‘902 patent recites a 3-hydroxyisobutyrate pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including 3-hydroxyisobutyric acid, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010, 0259).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the 3-hydroxyisobutyrate pathway recited in claim 1(B) of the ‘902 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘902 patent claims utilize methanol and pathways for producing other compounds besides 3-hydroxyisobutyrate were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 3-12 of the ‘902 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘902 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10000758 (‘758) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘758 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 5(i) to 5(ix), of the ‘758 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘758 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) of the ‘758 patent recites a methacrylate pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including methacrylic acid, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010, 0259).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the methacrylate pathway recited in claim 1(B) of the ‘758 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘758 patent claims utilize methanol and pathways for producing other compounds besides methacrylate were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 2-16 of the ‘758 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘758 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-19 of U.S. Patent No. 9932611 (‘611) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘611 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 3(i) to 3(ix), of the ‘611 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘611 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) of the ‘611 patent recites a succinate pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including succinic acid, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010, 0259).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the succinate pathway recited in claim 1(B) of the ‘611 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘611 patent claims utilize methanol and pathways for producing other compounds besides succinate were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 2-13, 17-19 of the ‘611 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘611 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-18 of U.S. Patent No. 10640795 (‘795) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘795 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 3(i) to 3(ix), of the ‘795 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘795 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) of the ‘795 patent recites a fumarate pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including fumaric acid, adipic acid, etc. (Burgard et al. paragraphs 0007, 0010, 0259).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the fumarate pathway recited in claim 1(B) of the ‘795 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘795 patent claims utilize methanol and pathways for producing other compounds besides fumarate were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 2-13, 17-18 of the ‘795 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘795 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10808262 (‘262) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘262 claims are drawn to NNOMO comprising a methanol metabolic pathway and pathway for producing a compound.  Claims 1, 4, of the ‘262 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  Claims 9-11 of the ‘262 patent further recites a pathway for producing a bioderived compound, including adipate, thereby, meeting the limitation(s) of at least instant claim 1(B).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 2-17 of the ‘262 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘262 patent claims would have been obvious in view of the Burgard et al. reference.

Claims 1-6, 22-23, 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9909150 (‘150) in view of Burgard et al. (USPAP 2011/0207189).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘150 patent claims are drawn to a NNOMO comprising a methanol metabolic pathway and a pathway for producing a compound.  Claims 1(A), 3(i) to 3(ix), of the ‘150 patent recite various combinations of methanol metabolic pathway enzymes, thereby, meeting the limitations of at least instant claims 1(A), 24-30.  The ‘150 patent claims differ from the instant claims by not reciting the same compound pathway.  Instant claim 1(B) recites an adipate pathway.  Claim 1(B) or 1(c) of the ‘150 patent recites a 1,2-propanediol or n-propanol pathway.  However, it is known that NNOMOs engineered to utilize methanol as a raw material can be further engineered to produce various compounds, including n-propanol, adipic acid, etc. (Burgard et al. paragraphs 0007, 0310).  Adipate can be produced from succinyl-CoA from known pathways (Burgard et al. paragraph 0300).  Therefore, it would have been obvious for one of ordinary skill to substitute the adipate pathway disclosed in Burgard et al. for the n-propanol pathway and 1,2-propanediol pathway recited in claims 1(B) and 1(c) of the ‘150 patent; thereby, arriving at instant claim 1.  The motivation to do so is given by Burgard et al., which disclose various product molecules can be effectively produced by engineered NNOMOs that utilize methanol.  One of ordinary skill would have a reasonable expectation of success because the NNOMOs recited in the ‘150 patent claims utilize methanol and pathways for producing other compounds besides n-propanol were known (Burgard et al.).  
Regarding the enzymes and/or exogenous nucleic acids encoding said enzymes recited in instant dependent claims 2-6, 22-23, it is noted that dependent claims 2-17 of the ‘150 patent appear to disclose the recited enzymes and/or exogenous nucleic acids.  Further any components and/or features not explicitly recited in the ‘150 patent claims would have been obvious in view of the Burgard et al. reference.

Reply:  In view of Applicants’ amendments/remarks, the previous 103(a) rejections are withdrawn.
However, the claims remain unpatentable under nonstatutory double patenting rejections over the cited patents noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656